66 So.3d 1027 (2011)
John GRIMES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-458.
District Court of Appeal of Florida, Fifth District.
July 22, 2011.
James S. Purdy, Public Defender, And Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
John Grimes appeals from an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In the order on appeal, the trial court rejected Grimes' argument based on an assertion that his original sentence was a "true split sentence." Grimes' argument as to this issue is meritless, and Grimes' motion was properly denied. The brief on appeal, however, addresses a different issue regarding jail and prison credit. It appears from the record before us that the jail and prison credit claim was addressed and resolved in Grimes' favor in an order entered on January 30, 2009 (nunc pro tunc to February 20, 2007). We write only to note that our affirmance in this appeal is as to the only issue raised in Grimes' 3.800 motion below (the "true split sentence" issue). We want to make it clear to counsel that we have not considered the jail and prison credit issue in this appeal, such that our affirmance will not act as bar to address this issue with the trial court (if the 2009 order did not do so).
AFFIRMED.
TORPY, LAWSON, and COHEN, JJ., concur.